            Case 6:20-cv-00231-JR       Document 2       Filed 02/12/20     Page 1 of 7




                        IN THE       NITED STATES DISTRICT COURT

                              FO     THE DISTRICT OF OREGON

                                               )
                                               )
DAVID H BROWN,                                 )
                        Plaintiff,             )           6:20-cv-00231-JR
                                                   Civil N o .------~---
                                               )
       vs.                                     )
                                               )   CIVIL RIGHTS COMPLAINT
                                               )   [§ 1983]
JEFF PREMO, Oregon State P nitentiary)
Facility Warden;                           )
Oregon State Penitentiary Facil ty         ) Trial by Jury Demanded
Medical Doctors Sued in their              )
individual and official capacitie , ET AL, )
                                           )
                      Defendant .          )



       COMES NOW, David H            rown, plaintiff pro se,who presents the following civil-rights

complaint and claim for for comp nsatory, declaratory, and injunctive relief as follows:

                                       I. INTRODUCTION

       1. This action places be£ re the court a lawsuit involving the administration of Oregon

       State Penitentiary (OSP) ( Oregon Facility of the Oregon Depmiment of Correction,

       charged with the custody      d control of approximately 1500 inmates). And the private

       medical practitioner contr cted with the State of Oregon to provide (OSP) inmates with

       medical care.

       2.     This complaint allege that adequate medical care has been and is being refused to

       Plaintiff by the Oregon St e Penitentiary (OSP) in conce1i with its cor1tracted resident

       physician.




Page 1 of 7-CIVIL RIGHTS COI PLAINT                                                    Form 39.010
         Case 6:20-cv-00231-JR         Document 2      Filed 02/12/20     Page 2 of 7




                                      II. PARTIES

       Plaintiff;

       3. David H Brown

       SID # 1655088

       777 Stanton blvd Ontario PR 97914

       Defendants;

       4. Defendant Jeff Premo ~Superintendent OSP) at all times relevant to this action was/is

employed as as warden of Oregotj State Penitentiary 2605 State Street Salem OR 97310, charged

with the custody and care of p~aintiff. Warden Jeff Premo is the facilityls highest authority

responsible for the appointment, pmployment, and oversight of facility operations generally, and

is the final a~pellate a~thority of\,er inmate institutional grievances and concerns. Al .all times

relevant to this complamt, warde Jeff Premo acted under the color of State law. He 1s hereby

sued in his individual as well . s official capacity, jointly and severally, for those acts and

omissions described fully bellow.

           S. Defendant Dr. Gulick at all times relevant to this action was/is a partner of (Valley

               Medical Group, Llj.,C, 783 North Franklin Suite 4, Boise Idaho 83707, contracted

               to provide medical!care to the inmates of SRCI, 777 Stanton Blvd Ontario Oregon

               97914, charged w*h with the duty of providing professional medical services of

               General practition~r to the inmate population. At all times relevant to this

               complaint, Dr. Gullick acted under the color of state law. He is hereby sued in this

               individual as well I as official capacity, jointly and severally, for those acts and

               omissions describek:l fully bellow.

           6. Defendant Brad Cain, (superintendent SRCI) at all times relevant to this action

               was/is employed   *   superintendent of Snake River Correctional Institution 777



Pag e 2 of 7-CIVIL RIGHTS COMPLAINT                                                  Fo r m 3 9 .0 10
       Case 6:20-cv-00231-JR       Document 2        Filed 02/12/20      Page 3 of 7




            Stanton Blvd On~ario Oregon 97914, charged with the custody and care of

           plaintiff. Superint~ndent Brad Cain is the facility's highest authority responsible

            for the appointme$t, employment, and oversight of facility operations generally,

            and is the final appellate authority over inmate institutional grievances and

            concerns. At all times relevant to this complaint, warden Brad Cain acted under

           the color of State I law. He is hereby sued in his individual as well as official

            capacity, jointly ~nd severally, for those acts and omissions described full y

           bellow.

        7. Defendant Dr. Johb Doe at all times relevant to this action was/is contracted to

           provide medical cajre to the inmates of Oregon State Penitentiary 2605 State Street

           Salem OR 97310, !charged with with the duty of providing professional medical

            services of General practitioner to the inmate population. At all times relevant to

           this complaint, Joi n Doe acted under the color of state law. He is hereby sued in

           this individual as 1 ell as official capacity, jointly and severally, for those acts and

           omissions describer fully bellow.

        8. Defendant Nurse t ne Doe at all times relevant to this action was/is a nurse

           contracted to assisl with medical care to the inmates of Oregon State Penitentiary

           2605 State Street ISalem OR 97310, charged with with the duty of providing

           professional medic~! services of General practitioner to the inmate population. At

           all times relevant tb this complaint, John Doe acted under the color of state law.

           He is hereby sueq in this individual as well as official capacity, jointly and

            severally, for thoselacts and omissions described fully bellow.

                           III. U"URISDICTION AND VENUE




Page 3 of 7-CIVIL RIGHTS CO~PLAINT                                                  Form 39.010
         Case 6:20-cv-00231-JR          Document 2       Filed 02/12/20      Page 4 of 7




        9. Jurisdiction is assert d pursuant to the United States Constitution and 42 U.S.C.§

1983 , to redress the deprivati01 of those rights secured by the United States Constitution,

deprived by persons acting under color of state law. The Court has jurisdiction over these matters

pursuant to 28 U.S.C. §§ 1331 , 1 43(a)(3).

        10. Plaintiff claim for i junctive relieve is authorized pursuant to 28 U.S.C. §§ 2283 ,

2284.

        11. The united States Dis rict Court for the District of Oregon, in the County of Marion,

city of Oregon, is the proper venu for the trial pursuant to 28 U.S.C. §1392 (b)(2) ; the County of

Marion is where the events comp ained of have occurred.

                                       IV. PREVIOUS LAW SUITS

        12. Plaintiff has never be ore fil ed a civil law suit, nor has there been previous litigation

regarding any of the issues descri ed in this complaint.

                                       V. ADMINISTRATIVE REMEDIES




        13. the plaintiff place of confinement is snake river correctional institution the prison

        does have a grievance pr cedure and the plaintiff did go through those procedures. The

        plaintiff presented facts re ating to his complaint in the state prison grievance procedure.




                                       VI. STATEMENT OF FACTS



Plaintiff alleges that the defendan s specific acts of delay and denial of medical treatment for Hep

C which caused the defendant to ave cancer are so related to constitute a continuing violation of




Page 4 o f 7-CIVIL RIGHTS CO PLAINT                                                      Form 39.010
         Case 6:20-cv-00231-JR           Document 2      Filed 02/12/20     Page 5 of 7




his 8th amendment and 14th amen ment right to the U.S. Constitution which protects against cruel

and unusual punishment.

On or around about 05/16/13 plai tiff filed several health services kytes to snake river correction

institution (SRCI) health services regarding issues he was having with his Hep C. SRCI medical

staff ran test on the plaintiff an   informed him that his Hep C was extremely bad and that he

would need to receive treatment s soon as possible. a few days after seeing the doctors at SRCI

medical and being told that he       ould receive his treatment the plaintiff was then transferred to

Oregon state penitentiary(OSP). When the plaintiff arrived at OSP he filed multiple health

service kytes in regards to his      p C treatment. The plaintiff was finally called down to OSP

medical by Dr. John Doe who ailed to run any test on the plaintiff in regards to his Hep C

instead told the defendant that h looked fine and he didn't need to receive any treatment. The

plaintiff after a few weeks after b ing seen by Dr. John Doe filled out another health service kyte

to again speak with Dr. John Do about reaching out to SRCI medical for the test that were ran

while at incarcerated SRCI instea the defendant was seen by nurse Jane Doe who informed that

he did not need nor would he rec ive any treatment for his Hep C ordered by Dr. John Doe. The

plaintiff was incarcerated at OS      for four years and was denied Hep C treatment by Dr. John

Doe, Nurse Jane Doe of OSP           edical staff, John doe grievance coordinator, and Jeff Premo

(Superintendent OSP) which cau ed the plaintiff to have cancer. on or around about 09/10/17

plaintiff was moved back to sn ke river correctional institution after returning back to SRCI

plaintiff put in a health service k es to speak with doctors about the ill feelings he was having

and was told by Dr. Gulick of S CI medical staff that his Hep C was extremely bad and he

needed to immediately start the       ep C treatment which he did but due to the delay of medical

treatment by OSP medical staff/ uperintendent plaintiff was caused to have cancer and was put

under extreme pain and suffering. plaintiff is a subject of cruel and unusual punishment and was



Page 5 of 7-CIVIL RIGHTS CO PLAINT                                                     Form 39.010
         Case 6:20-cv-00231-JR           Document 2       Filed 02/12/20     Page 6 of 7




also subjected to deliberate indii erence to his serious medical need which caused further pain

and suffering also to have cancel Deliberate indifference to serious medical needs of prisoners

constitute the unnecessary and w nton infliction of pain ... proscribed by the 8 th amendment," and

this includes "indifference ... man fested by prison doctors in their response to the prisoners need

or by prison guards in intention ly denying or delaying access to medical care or intentionally

interfering with the treatment on e prescribed" see also Helling v Mckinney, 509 U.S 25, 35-37,

113 S.Ct 2475, 125 L.Ed. 2D22 ( 993).



                                        VII.    RELIEFE REQUESTED:



            (A) Issues a Declaratqry Judgment stating that:



                    14. all defendant actions in failing to provide adequate medical care for plaintiff

violated, and constitute to viotate, plaintiff right under the 8th amenqment to the U.S.

Constitution.



                (B) issues an injunction ordering the responsible defendants and or their agents to:



                 (a) immediately artange for the plaintiff to be examined by a qualified physician:

and,

                  (b) carry out withqut delay the treatment directed by such medical practitioner.




Page 6 of 7-CIVIL RIGHTS COMPLAINT                                                      Form 39.010
       Case 6:20-cv-00231-JR      Document 2           Filed 02/12/20   Page 7 of 7




                 15. plainti   claims compensatory damages in the amount of$ 4,000 ,000

                     and ch racter to be proven at trial for the harm and injury cause by

                     violati n of plaintiffs rights.

                 16. Plaint'ff claims punitive damages in the amount of$ 4,000,000 and

                     charact r to be proven at trial for the violation of plaintiffs rights by

                     defend nts conduct. The defendants parties acted with reckless

                     indiffe ence to plaintiffs rights with ill and malice.

                 17. Grant s ch other relief as it may appear that petitioner is entitled.




Date
                                                 Print Name: David H Brown
                                                 SID Number: 16555088
                                                 Snake River Correctional Institution
   Signature                                     777 Stanton Boulevard
                                                 Ontario, Oregon 97914-8335




Page 7 of 7-CIVIL RIGHTS CO PLAINT                                                Form 39.010
